DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 3/30/2022, claims 2-19 have been amended. Claim 1 was previously cancelled. The currently pending claims considered below are claims 2-19.

Priority
	Applicant’s claim for the benefit of a prior-filed application 16/145,139, now US Patent 11,216,449, filed 9/27/2018, which claims benefit from prior-filed application 13/796,598, now abandoned, filed 3/12/2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Ramer (US Publication 2010/0287048) teaches analogous art to the instant application, that of providing relevant content to users. Ramer more specifically teaches dynamically embedding sponsored advertising content within mobile applications based on relevancy score. However, after careful consideration of the claim amendments and response (pages 2-9) filed 3/30/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Ramer teaching a method of providing relevant advertising content to a user in response to a query based on a relevancy score, but does not explicitly indicate modifying a creative to include a second attribute present at a first content request that is different from a first attribute, as well as headline text, that is presented in a search results page displaying search results, as disclosed in independent claim 2, as well as independent claims 8 and 14.
The feature of modifying a creative is disclosed in claim 2, that recites “obtaining, by the one or more computers, from the source of the information, and in response to selection of the particular creative based on the second content request, a second attribute that (i) is present in the source of information at a time of the first content request, and (ii) differs from the first attribute; modifying, by the one or more computers, the one or more portions of the particular creative that lack fixed content with the second attribute to create a second modified creative that (i) includes the second attribute and the headline text, and (ii) differs from the first modified creative; and distributing, by the one or more computers, the second modified creative including the second attribute and the headline text in response to the first content request, wherein the second modified creative is presented in a search results page that displays a set of search results.”, and similarly in claims 8 and 14. Consequently, independent claims 2, 8, and 14 and dependent claims 3-7, 9-13, and 15-19 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Henkin (US Publication 2011/0213655 A1)
Maher (US Publication 2010/0293058 A1)
Caunter (US Patent 9,747,141 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168